Citation Nr: 0314137	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  99-20 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran, and D.B.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from October 1963 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Detriot, 
Michigan, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran does not have a verified diagnosis of PTSD.  

2.  The veteran's assertions that she was sexually harassed 
during active service are credible.

3.  Uncontroverted medical opinion states that it is as 
likely as not that the veteran developed a depressive 
disorder as a result of active service.  


CONCLUSION OF LAW

A depressive disorder was incurred due to active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303(d), 3.304 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she has developed PTSD as a result 
of active service.  She argues that she was exposed to 
repeated sexual harassment, which included inappropriate 
physical contact.  The veteran also states that nothing was 
done when she reported these events to her superiors, and 
that they instead threatened her with punishment if she did 
not remain silent.  She believes that she has developed PTSD 
or some other acquired psychiatric disability due to active 
service.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (VCAA) (2000) (to be 
codified as amended at 38 U.S.C. § 5102 and 5103 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  Given the favorable nature of 
this decision, no further discussion of the VCAA is required. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304 (2002).  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  This regulation was 
changed during the course of the veteran's appeal as a result 
of the Cohen decision.  See 64 Fed. Reg. 32807-08 (1999). 

In this case, the veteran argues that she has developed PTSD 
as a result of sexual harassment, including inappropriate 
physical contact, during active service.  The provisions of 
38 C.F.R. § 3.304(f) were recently amended to address the 
development of PTSD due to assault.  This regulation now 
states that if a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to, records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3)).  

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 

The service medical records include the report of the 
September 1963 entrance examination.  The psychiatric 
examination was marked abnormal, but the examiner added that 
the veteran appeared emotionally stable and said she should 
adjust.  The veteran denied a history of all psychiatric 
symptoms on a Report of Medical History obtained at that 
time.  

May 1965 treatment records from a hospital psychiatric unit 
state that the veteran was seen for a situational difficulty.  

The September 1967 discharge examination found that the 
psychiatric examination was normal.  The veteran denied a 
history of psychiatric symptoms such as trouble sleeping, 
nightmares, depression or excessive worry, and nervous 
trouble on a Report of Medical History obtained at that time. 

A review of the veteran's personnel records shows that a July 
1964 report stated the veteran completed her assignments with 
difficulty due to a lack of interest in her assigned career 
field.  She was also noted to have a hostile attitude which 
made it difficult to obey the orders of her superiors, and to 
have difficulty communicating with the psychiatric patients 
with whom she assisted.  However, additional comments note 
that she had begun to show marked improvements in her 
performance and attitude, and her supervisor blamed some of 
the earlier problems on a breakdown in communications.  The 
veteran submitted a statement in August 1964 in which she 
said she did not realize her performance had been 
unsatisfactory.  May 1965 reports reveal that the veteran 
continued to have difficulty in her relationships with 
patients and personnel.  November 1965 records note 
improvements in her attitude and work.  May 1966 reports 
indicate further improvement, and note that the veteran had 
learned to control her emotions more readily.  Her attitude 
was said to have greatly improved.  

Post service medical records include VA treatment records 
dated from February 1997 to January 1998.  February 1997 
records noted that the veteran was seen by a social worker.  
She stated that the veteran reported that while working as an 
occupational assistant in a hospital setting during service, 
her male colleagues would lock her in a dark storage closet 
with other men.  She would not know that men were in the 
closet with her until they started to grab her.  These 
incidents were repeated on many occasions, and the veteran 
was eventually discharged from the military due to poor 
performances, as she refused to go into the storage closet.  
Currently the veteran reported crying spells, fear of people, 
relationship and sexual dysfunction, feelings of guilt and 
shame, and problems with anger, hurt and hostility.  She 
found herself being triggered by reports of sexual abuse and 
hazing in the military.  The social worker stated that the 
working diagnosis was PTSD.  Subsequently, the veteran 
continued to be seen by a social worker on a regular basis.  
Diagnoses of PTSD were made by the social worker in April 
1997, May 1997, August 1997, September 1997, and October 
1997.  The social worker also included diagnoses of a 
depressive disorder on several occasions during this period.  

The February 1997 to January 1998 VA treatment records show 
that the veteran was seen by a VA psychologist in July 1997.  
The veteran reported insomnia, anxiety, guilty feelings, and 
crying spells.  A diagnosis was not stated.  The veteran was 
seen by a VA psychiatrist in July 1997.  The assessment was 
of an adjustment disorder.  Additional VA psychiatric records 
dated September 1997 show that the veteran reported a 
depressed mood with crying spells.  The  assessment was a 
depressive disorder not otherwise specified.  

The veteran was afforded a VA psychiatric examination in July 
1997.  She noted the harassment that had occurred in the 
closet during service.  After the examination, the diagnostic 
impression was depression, moderate.  

VA treatment records dated November 1997 contain an 
assessment of a depressive disorder not otherwise specified.  
December 1997 records also include an assessment of a 
depressive disorder.  January 1998 records from the VA social 
worker contain a diagnosis of adult sexual abuse, and a 
depressive disorder.  

The veteran was afforded a VA psychiatric examination in 
August 1998.  She was said to have been repeatedly assaulted 
by male colleagues during active service.  The veteran said 
that she was repeatedly locked in a storage closet and 
grabbed by her male colleagues.  She said that this happened 
at least six times.  The veteran said she complained to her 
superior officers, but that she was not believed, and no 
formal charges were filed.  Following a review of the 
veteran's symptoms and examination, the diagnoses were 
depressive disorder, not otherwise specified, and anxiety 
disorder, not otherwise specified.  She was also found to 
have a personality disorder with traits of anxiety and 
passive dependence traits.  

A PTSD questionnaire received from the veteran in October 
1998 repeated her allegations concerning harassment.  

In January 2000, the veteran appeared at a hearing before a 
hearing officer at the RO.  She testified that she had been 
continually harassed on duty in a storage closet during 
service.  She noted that her harassment became progressively 
more aggressive, and included having her body parts grabbed 
by different men.  See Transcript.  

A January 2000 statement from the VA social worker who had 
been treating the veteran since February 1997 stated that her 
diagnosis was a depressive disorder not elsewhere specified.  
The veteran also had some symptoms associated with an anxiety 
disorder, specifically PTSD.  

In a January 2000 statement, the veteran's sister noted that 
while the veteran was in service, she had called home and 
complained of sexual harassment and fondling.  A January 2000 
letter from the veteran's mother stated that she also 
recalled hearing that the veteran had been sexually harassed.  

In an April 2002 statement, the veteran's former husband 
recalled that she had told him her supervisor had made 
inappropriate comments to her.  She had been afraid to go to 
his superiors. 

A VA examination and opinion were obtained from a 
psychiatrist in May 2003.  The veteran's claims folder and 
personnel records were reviewed in conjunction with the 
examination.  The examiner discussed the veteran's service 
medical records and performance appraisals at length, and 
noted that while she had first had some negative reviews, she 
improved and began to perform her duties in a satisfactory 
manner.  Following a review of the veteran's entire medical 
history and a mental status examination, the examiner stated 
that the veteran did not meet the criteria for PTSD, in that 
she did not experience, witness, or otherwise confront events 
that involved actual or threatened death or serious injury.  
She also did not have the intensity of psychological or 
physiological responses that would meet the criteria for 
PTSD.  However, there was a diagnosis of depressive disorder 
not otherwise specified.  The veteran also had chronic mood 
symptoms associated with depression, anhedonia, crying 
spells, and sleep disturbance.  The examiner stated that 
there was no evidence of behavioral or mood problems prior to 
entering service.  As performance difficulties were 
documented initially with subsequent improvement, it appeared 
the veteran was able to overcome the initial effects of 
harassment.  Subsequently, she experienced some family 
difficulties, as well as some harassment in her post service 
job and some physical problems.  It appeared that her 
depression had become exacerbated, and that she was focusing 
on the sexual harassment she experienced in service.  The 
examiner opined that it was as likely as not that the 
veteran's symptoms were related to her experiences during 
active service, although her subsequent life experiences had 
also made a contribution to her ongoing depression.  

Initially, the Board notes that the record shows the veteran 
has been diagnosed with PTSD on many occasions.  However, all 
of these diagnoses were made by the same VA social worker.  
None of the VA psychologists or psychiatrists who have 
examined the veteran have found her to have PTSD.  This 
includes the May 2003 VA psychiatrist, who specifically 
stated that the veteran does not meet all the criteria for a 
diagnosis of PTSD.  The Board notes that the level of medical 
training and expertise for both a psychiatrist and a 
psychologist is greater than that of a social worker, and 
that their multiple diagnoses of disabilities other than PTSD 
outweigh the diagnosis of a single social worker.  Therefore, 
the Board finds that the evidence does not show that the 
veteran currently has a verified diagnosis of PTSD.  

However, the Board finds that entitlement to service 
connection for a depressive disorder is merited.  In regards 
to the veteran's claims of sexual harassment during service, 
her personnel records contain performance reports that are 
potentially consistent with her reports of harassment, in 
that they show problems with superiors and co-workers.  In 
addition, the service medical records show that she was seen 
for a situational difficulty.  The veteran had produced 
statements from her family in support of her contentions, and 
she has offered sworn testimony stating that she was sexually 
harassed and groped.  The May 2003 VA examination report 
appears to find her contentions of harassment to be 
compatible with her record.  Therefore, resolving the benefit 
of the doubt in favor of the veteran, the Board finds that 
her contentions pertaining to sexual harassment during 
service are credible.  38 U.S.C.A. § 5107(b).  

The record indicates that the diagnosis most frequently 
reached by the psychiatrists and psychologists who have 
examined the veteran is a depressive disorder.  The same 
social worker who suggested the veteran has PTSD also 
rendered a diagnosis of a depressive disorder.  The May 2003 
VA examiner concluded that the veteran has a diagnosis of a 
depressive disorder as well.  Moreover, this examiner opined 
that it was as likely as not that the veteran's disability 
was related to her experiences in active service.  This 
opinion is uncontroverted by any other qualified medical 
opinion.  The May 2003 VA examiner added that it was likely 
the veteran's subsequent life experiences also made a 
contribution to her ongoing depression.  However, once again 
resolving the benefit of the doubt in the veteran's favor, 
the Board finds that the evidence supports entitlement to 
service connection for a depressive disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(b). 


ORDER

Entitlement to service connection for a depressive disorder 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

